Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 10, 2008 Mr. Daniel Morris Attorney-Advisor Division of Corporation Finance U.S. Securities and Exchange Commission Washington, DC 20549 RE: Honeywell International Inc. Definitive 14A Filed March 12, 2007 File No. 001-08974 Dear Mr. Morris: We are writing in response to your letter dated December 10, 2007 setting forth comments on the above-referenced definitive proxy statement. The numbered paragraphs below correspond to the numbered paragraphs in your letter.
